Citation Nr: 1234596	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for residuals of a right wrist fracture. 

2.  Entitlement to service connection for residuals of a right wrist fracture, to include traumatic arthritis.  

3.  Entitlement to service connection for gastroesophageal reflux disorder (GERD) to include as secondary to a service-connected acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1971.

This matter is on appeal from an April 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge in May 2010 on the issue of whether he had submitted a timely appeal of the issues.  Although he did not testify on the merits of the claims, his representative submitted a letter in August 2008 indicating that the Veteran did not wish to testify at a new hearing.  Therefore, the claims may be adjudicated without prejudice to the Veteran.  38 C.F.R. § 20.700 (2011).  

This case was remanded by the Board in June 2010 for further development and is now ready for disposition.

As a procedural matter, the Board notes that the Veteran has submitted additional evidence since the most recent supplemental statement of the case.  However, the Board is granting the issues to the extent that the issues are being adjudicated.  Therefore, there is no prejudice in proceeding with consideration of this case.  

An appeal for the issues of entitlement to service connection for bilateral hearing loss and tinnitus were also perfected in the Veteran's VA Form-9.   However, in a June 2011 decision, he was granted service connection for these disabilities.  This represents a full grant of the benefits sought on appeal, and they are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

The issue of entitlement to service connection for GERD, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a January 1975 decision, the Board denied the Veteran's original claim seeking entitlement to service connection for residuals of a right wrist fracture; although properly notified of the denial, the Veteran failed to appeal this decision.

2. Evidence associated with the claims file since the January 1975 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the service connection claim for residuals of a right wrist fracture. 

3. It is as least as likely as not that he Veteran's right wrist fracture is attributable to his active duty service.


CONCLUSIONS OF LAW

1. The January 1975 decision that denied the Veteran's service connection claim for residuals of a right wrist fracture is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2011).

2. As evidence received since the January 1975 denial is new and material, the criteria for reopening the Veteran's service connection claim for residuals of a right wrist fracture have been met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3. The criteria for establishing service connection for residuals of a right wrist fracture, to include traumatic arthritis, have been met. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran is claiming entitlement to service connection for residuals of a right wrist fracture.   The RO previously denied this claim in a January 1975 decision on the basis that a right wrist fracture was not observed while on active duty.  This decision was based on substantially on almost exclusively the information contained in his service treatment records.  He did not appeal the RO's decision, and it became final one year later.  

In the time since the January 1975 decision became final, the Veteran has submitted additional evidence that the Board concludes is sufficient to reopen the claim.  Specifically, when he submitted a new claim for benefits in November 2003, he attached an October 1974 statement from a VA physician, who stated that the Veteran sustained a fracture to his right wrist six years before, and is experiencing current arthritic changes that impede his ability to move the joint.  Not only is this evidence "new," in that it was not previously considered by the RO, but it is also "material" as it relates to whether the Veteran's wrist was actually fractured while on active duty.  

The evidence also includes an April 2012 treatment note from a private physician, who noted a "probable" fracture of the wrist years ago in service.  X-rays of the wrist revealed an old navicular fracture with some arthritis.  This evidence is also both "new," in that it was not previously considered by the RO, but it is also "material," as it relates to whether the Veteran actually fractured his wrist while on active duty.  

Therefore, as new and material evidence to the issue of entitlement to service connection for hypertension has been submitted, the Board concludes that VA's duty to assist has been triggered to consider this claim, to include undertaking any further necessary development.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection will also be presumed for certain chronic diseases, including degenerative arthritis, if manifest to a compensable degree within one year after discharge from service. See 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is seeking entitlement to service connection for residuals of a right wrist fracture, to include degenerative arthritis in the joint, which he claims occurred during recruit training in June 1968.  Based on the evidence of record, the Board concludes that service connection should be granted.  

The service treatment records indicate that the Veteran injured his right wrist in approximately July 1968.  While an examination that month indicated pain, swelling and slight limitation of motion, X-rays did not indicate any significant abnormality.  Moreover, he did not complain of wrist symptoms at subsequent physical examinations in December 1968 and January 1971.  

However, the record also includes post-service evidence that disputes the July 1968 findings.  First, a VA physician stated in October 1974 that the Veteran sustained a fracture of the right navicular bone of the wrist approximately six years before, and he currently has arthritic changes in the wrist as a result of that injury.  The Veteran has also submitted a private physician's note from April 2012, noting a "probable" fracture of the wrist years ago in service.  An X-ray of the wrist indicated an "old" navicular fracture with some arthritis.  

Despite this evidence, a VA examiner stated in November 2011 that it was less likely than not that the Veteran's right wrist disorder was due to active duty service.  In providing this opinion, the examiner reflected that there was nothing in the claims file to support the conclusion that a right wrist fracture occurred while on active duty.

When the record includes conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  The probative value of medical evidence is based on the physician's knowledge, based on the skill in analyzing the data, and the medical conclusion the physician reaches.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In this case, the Board affords sufficient probative value on the October 1974 and April 2012 treatment notes in order for the weight of the evidence to be at least in equipoise.  Specifically, even though the Veteran's service treatment records did not indicate a wrist fracture, the Board is unable to discount the April 2012 X-ray, which revealed an old navicular fracture.  Importantly, there has been no evidence any other incident during or since active duty that could have caused this fracture.  

Next, while opinions provided by VA examiners generally carry significant probative weight, the opinion provided in this case is of limited value, given the limited reasons and bases provided in support.  First, it does not appear that the Veteran was actually examined at that time.  Therefore, the opinion was based on potentially limited information.  Moreover, while the VA examiner stated that there was nothing in the claims file that indicated a wrist fracture during active duty, this is not technically accurate.  It is true that there are no service treatment records indicating a wrist fracture, but this rationale fails to sufficiently address the October 1974 and April 2012 treatment notes, which did conclude that the Veteran fractured his wrist during active duty.  As such, this opinion is of diminished probative value.  
 Finally, the Board acknowledges the Veteran's complaints of continuous wrist symptoms since active duty service, and there is little reason to doubt his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Therefore, in light of the above discussion, the Board concludes that it is at least as likely as not that the Veteran did fracture his wrist while on active duty.   As such, service connection is warranted, and the appeal is granted.



ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for residuals of a right wrist fracture, and the claim is reopened.

Service connection for residuals of a right wrist fracture, to include traumatic arthritis, is granted.  


REMAND

With regard to the Veteran's GERD claim, additional development is required.  Specifically, in an August 2012 statement, the Veteran's representative argued that the Veteran has "had a nervous stomach since Vietnam," and that his service connection for PTSD "should validate that fact."  It should also be noted that when the Veteran submitted his claim in November 2003, he stated that his GERD was "stress related."

The representative's August 2012 statement effectively raises the argument that the Veteran's GERD was caused, or at least aggravated, by his now service-connected psychiatric disorder.  See 38 C.F.R. § 3.310.  However, neither the RO decision nor the subsequent statements of the case have addressed this theory of entitlement.  Also, the VA examiner did not discuss a relationship between GERD and PTSD when rendering an opinion in November 2011.  

As it would be prejudicial to adjudicate this aspect of the claim in the first instance, this issue should be first considered by the RO, while allowing the Veteran the opportunity to present evidence in support of his claim.  Moreover, an opinion is necessary to consider the relationship between his GERD and PTSD.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that fully complies with the notice requirements of 38 C.F.R. § 3.159, that informs him of the evidence necessary to support entitlement to service connection as secondary to another service-connected disability under 38 C.F.R. § 3.310.  

2.  Acquire all treatment from the VA Medical Center in Gulfport and Biloxi, Mississippi, for the period since June 2010, and from New Orleans, Louisiana, for the period since November 2011.  

If the Veteran has received any non-VA treatment for his GERD, and the records from such treatment have not been associated in the claims file, the RO/AMC should then attempt to acquire these records after obtaining the Veteran's authorization. Any negative responses should be properly annotated into the record.

3.  Schedule the Veteran for a VA physical examination in order to determine the nature, extent, onset and etiology of any gastroesophageal disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.

 All indicated studies should be performed and all findings should be reported in detail.  The examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any gastroesophageal disorder (such as GERD) is related to or had its onset in service or, in the alternative, caused by or aggravated by his service-connected acquired psychiatric disability. 

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by adequate reasons and bases, such as specific medical data and the conclusions contained in any medical literature.  The examiner should also consider the Veteran's own statements about his symptoms.  

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided. Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  When the above development is completed, readjudicate the claim for entitlement to service connection for GERD, to include as secondary to his service-connected PTSD or any other service-connected disability.  The AMC should undertake any additional development it deems necessary. 

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


